559 Pa. 105 (1999)
739 A.2d 159
AWACS, INC., d/b/a Comcast Metrophone
v.
LONDONDERRY TOWNSHIP ZONING HEARING BOARD and Londonderry Township, Intervenor.
Appeal of Londonderry Township, Intervenor.
Supreme Court of Pennsylvania.
Argued October 20, 1999.
Decided November 8, 1999.
John S. Halsted, Andrew D.H. Rau, Gawthrop, Greenwood & Halsted, P.C., West Chester, for Londonderry Tp.
Gerald F. McCormick, for AWACS, Inc.
Neil E. Land, Brutscher, Brutscher & Foley, Kennett Square, for Zoning Hearing Bd.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior report: Pa.Cmwlth., 718 A.2d 917.

ORDER
PER CURIAM:
Order of Commonwealth Court reversed. See Crown Communications v. Zoning Hearing Board of Borough of Glenfield, 550 Pa. 266, 705 A.2d 427 (1997)